Case 1:14-cv-24887-LFL Document 318 Entered on FLSD Docket 04/07/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                   CASE NO. 14-24887-MC-LOUIS

  IN RE APPLICATION OF
  HORNBEAM CORPORATION

  REQUEST FOR DISCOVERY PURSUANT
  TO 28 U.S.C. § 1782
                                /

                  ORDER AMENDING STIPULATED PROTECTIVE ORDER
         This cause comes before the Court on Halliwel Assets, Inc. and Panikos Symeou’s Agreed
  Motion to Modify the Stipulated Protective Order (ECF No. 288). On July 12, 2018, the Court
  entered the Stipulated Protective Order (ECF No. 224). On October 24, 2018, the Court amended
  the Stipulated Protective Order sua sponte (ECF No. 286). The present motion to amend is
  unopposed. Upon consideration of the agreed motion, the Court hereby AMENDS the Stipulated
  Protective Order as follows:
  1. Section 1(d) shall be amended to include the following underlined language:
         “Party” and “Parties” shall mean Hornbeam, Vadim Shulman for the purposes of
         this Stipulated Protective Order, Intervenors (separately or collectively), and
         Subpoena Respondents (separately or collectively), provided, however, Specialty
         Steel Works, Inc. (f/k/a Optima Specialty Steel, Inc.) shall not be entitled access to
         confidential and attorney’s eyes only information, which it did not produce, or
         access deposition transcripts of other deponents, other than such information or
         portions of deposition transcripts that concern, refer, or relate to Optima Specialty
         Steel, Inc., its subsidiaries or affiliates, and/or their officers, directors, and
         employees concerning the business of Optima Specialty Steel, Inc.

  2. All other sections of the Stipulated Protective Order shall remain unchanged as entered. See
     ECF Nos. 224, 286).
         DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of April, 2019.




                                                The Honorable Lauren F. Louis
                                                United States Magistrate Judge
